DANNY RAY WOLFE,                                      )
                                                      )
         Movant-Appellant,                            )
                                                      )
v.                                                    )        No. SD33017
                                                      )
STATE OF MISSOURI,                                    )        Filed: Oct. 30, 2014
                                                      )
         Respondent-Respondent.                       )


              APPEAL FROM THE CIRCUIT COURT OF CAMDEN COUNTY

                            Honorable Kenneth M. Hayden, Circuit Judge


AFFIRMED

         In June 2006, a jury found Danny Ray Wolfe ("Movant") guilty of two counts of

first-degree murder, two counts of armed criminal action, and one count of first-degree

robbery for offenses committed against Leonard and Lena Walters in February 1997. See

sections 565.020, 569.020, and 571.015.1 This court affirmed Movant's convictions and

sentences on direct appeal in State v. Wolfe, 344 S.W.3d 822, 841 (Mo. App. S.D. 2011).2




1
 All statutory references are to RSMo 2000. All rule references are to Missouri Court Rules (2014).
2
 The trial court sentenced Movant to serve consecutive sentences of life in prison without the possibility of
parole on each murder count, life in prison for robbery, and a fifty-year sentence on each armed criminal action
offense. Movant had been previously convicted of these same offenses, and the trial court had imposed the
death penalty on the murder counts. Those convictions and sentences were set aside after Movant successfully
appealed the denial of his post-conviction relief motion regarding the first trial. Wolfe v. State, 96 S.W.3d 90,
95 (Mo. banc 2003). Different counsel represented Movant at his second trial.


                                                          1
         Movant now appeals the denial of his Rule 29.15 post-conviction relief motion

("motion") after an evidentiary hearing ("the evidentiary hearing"). Movant contends the

motion court clearly erred in denying relief because Movant proved that he received

ineffective assistance of counsel when his trial counsel:3 (1) failed "to adduce evidence that

Terry Smith was the actual perpetrator of the murders"; and (2) failed to call two witnesses,

Timothy Whittle and Joyce Whittle,4 who would have contradicted the testimony of State's

witness Jessica Cox and "establish[ed] that other persons had committed the murders[.]"

Movant contends that but for trial counsel's ineffective representation, "a reasonable

probability exists that the result of [his] trial would have been different."

         Because the motion court did not clearly err in finding that the decisions Movant

now challenges constituted reasonable trial strategy, we deny Movant's points and affirm the

motion court's denial of post-conviction relief.

                       Applicable Principles of Review and Governing Law

         We begin our analysis with a presumption that the motion court's findings and

conclusions are correct, Zink v. State, 278 S.W.3d 170, 175 (Mo. banc 2009); we will

reverse the decision of the motion court only if we determine that its findings and

conclusions are clearly erroneous. Matthews v. State, 175 S.W.3d 110, 113 (Mo. banc

2005).

                To be entitled to post-conviction relief for ineffective assistance of
         counsel, the movant must satisfy a two-prong test. First, the movant must
         show that his counsel failed to exercise the level of skill and diligence that a
         reasonably competent counsel would exercise in a similar situation.
3
  At the trial, three attorneys (Cynthia L. Short, Bruce R. Tepikian, and Craig Proctor) appeared for Movant,
and we will refer to them collectively as "trial counsel" unless an individual reference is necessary. Other
attorneys and individuals assisted trial counsel in preparing for trial, but they were not identified as appearing
for Movant at trial. Where witness testimony indicates involvement by persons in addition to trial counsel in
preparing Movant's defense, "trial team" will be used.
4
  Ms. Whittle was also referenced in the evidence as having the last names of Ash and Matney, but we will
refer to her as Ms. Whittle throughout the opinion.


                                                         2
         Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
         (1984). Second, the movant must show that trial counsel's failure prejudiced
         the defendant. Id. Both of these prongs must be shown by a preponderance
         of the evidence in order to prove ineffective assistance of counsel.

Zink, 278 S.W.3d at 175. "The movant bears the burden of proving grounds for relief by a

preponderance of the evidence." Nicklasson v. State, 105 S.W.3d 482, 484 (Mo. banc

2003).

         When it comes to decisions of trial strategy, there is a strong presumption that

strategic decisions made by trial counsel are reasonable. Matthews, 175 S.W.3d at 115.

Such decisions may serve as a basis for granting post-conviction relief only if they are

unreasonable; "[t]he choice of one reasonable trial strategy over another is not ineffective

assistance." Zink, 278 S.W.3d at 176.

                              Facts and Procedural Background

                                    The Underlying Offenses

         We draw upon our Wolfe opinion for this summary of the evidence without further

attribution. 344 S.W.3d at 825-30, and 835. As on direct appeal, we present that evidence

as viewed in the light most favorable to the verdicts, Storey v. State, 175 S.W.3d 116, 125

(Mo. banc 2005), and we recount only those facts necessary to address Movant's ineffective-

assistance claims. We also "view the record in the light most favorable to the motion court's

judgment, accepting as true all evidence and inferences that support the judgment and

disregarding evidence and inferences that are contrary to the judgment." Hardy v. State,

387 S.W.3d 394, 399 (Mo. App. S.D. 2012). We will recite some evidence that was

unfavorable to the judgments, but we do so only to provide the necessary context for

Movant's ineffective assistance claim.




                                                3
           In February 1997, Mr. and Mrs. Walters had a Cadillac for sale. That same month,

Movant had unsuccessfully offered to sell Gregory Addington a .25 caliber pistol.

           Late on the night of Wednesday, February 19, 1997, Jessica Cox went to a bar.

Movant approached her there and introduced himself. Movant wanted Ms. Cox to sell drugs

for him, and at around 1:00 a.m. on Thursday morning, Ms. Cox left the bar with Movant in

his truck to get the drugs. They eventually wound up at Movant's hotel, where Movant

donned a camouflage jacket and nylon "parachute" pants.

           Movant and Ms. Cox left the hotel around 4:30 a.m. They stopped at a gas station,

and Movant told Ms. Cox to buy a pair of jersey gloves. They proceeded to Greenview,

where Movant pointed out the Walters residence and said that they would be going there.5

Movant drove past the residence and parked by the road. Movant told Ms. Cox that Mr. and

Mrs. Walters had money, they were expecting him early in the morning to test-drive the

Cadillac, and that he intended to rob them. Movant put on gloves; he also handed Ms. Cox a

pair of gloves, telling her that she should wear them.

           Around 6:00 a.m., the pair returned to the Walters residence, and Movant parked

behind the Cadillac. Mrs. Walters answered the door, and Mr. Walters walked out to the

Cadillac. Movant told Ms. Cox to join them, and Mr. Walters invited Ms. Cox to drive the

car. Ms. Cox asked Mr. Walters to come with her on the test drive, and he agreed to do so.

Mr. Walters was riding in the front passenger seat, and Movant was sitting behind him in the

back seat.

           As Ms. Cox drove back toward the Walters residence, she "heard a loud bang[.]"

When she looked over, Mr. Walters took "his last breath" and put his head down. Ms. Cox



5
    Ms. Cox did not know the identity of Mr. and Mrs. Walters until sometime later.


                                                        4
also saw something that "looked like a barrel of a gun." Movant took Mr. Walters's wallet

and remarked, "[T]his guy is loaded."

           When they reached the Walters residence, Movant told Ms. Cox to get into his truck,

and Movant went inside the house. Ms. Cox heard a "commotion." She also heard other

noises, including a shot, emanating from the house. After about seven or eight minutes,

Movant came out of the house, and he was carrying a safe. He put the safe in the bed of his

truck and drove to a wooded area. Movant took the safe and some tools into the woods, and

Ms. Cox saw him open the safe with the tools. Movant put some items from the safe into his

pocket, leaving the safe and some papers on the ground.

           Movant then drove to some condominiums, where he asked the custodian for a key

to a storage shed. The custodian observed that Movant was wearing silky, nylon pants.

           Movant went to another location at the condominiums for five to ten minutes. When

he returned to the truck, Movant was wearing white painter's pants and a sweatshirt. Movant

told Ms. Cox that he had thrown the gun into the lake.6 Around 8:00 a.m., Movant drove to

a shopping center near Camdenton and bought some paint. Ms. Cox asked Movant to take

her to the Osage Beach Hospital, where he dropped her off and gave her $540 in cash.

Movant told Ms. Cox that he would kill her and her family if she told anyone what had

happened. Ms. Cox called some friends and told them that she had been kidnapped.

           Around 8:30 a.m. on February 20th, a propane gas deliveryman, Kenneth Stoller,

drove past the Walters residence and noticed a man sitting in the front passenger seat of the

Cadillac that was for sale. When Mr. Stoller came back from the opposite direction, at

around 10:30 a.m., he still saw a man sitting in the front passenger seat. He thought it odd

that the man had not moved.
6
    The custodian testified at trial that the condominium property was "right on the [l]ake."


                                                          5
       A mail carrier, Charles Lunaberg, usually delivered mail to the Walters mail box

between 1:30 and 3:30 p.m. He knew that they picked their mail up daily as their box on the

highway was always empty the next day when he delivered their mail. That familiar pattern

was broken on Thursday, February 20, when Mr. Lunaberg noticed that the mail from the

day before was still in their box. The following day, the accumulated mail was still in the

box.

       On an occasion that occurred after Movant had offered to sell the gun to Mr.

Addington, Movant went into the bar that Mr. Addington managed and exchanged quarters

that "were in some sort of bags" for approximately $25 in currency.

       On Sunday, February 23, Charles Rickey went to the Walters residence twice to

dump septic tank waste on their field. Mr. Rickey had an agreement with Mr. Walters to

pay for each load that he dumped. Mr. Rickey dumped his second load around noon. As he

was leaving, he saw Mr. Walters sitting in the passenger side of the Cadillac. Mr. Rickey

approached the car and noticed dried blood on Mr. Walters's clothes. Mr. Rickey opened the

door and touched Mr. Walters, who "felt like he was all like concrete." Mr. Rickey called 9-

1-1. His father, who was with him at the time, went to the door of the house and called for

Mrs. Walters, but he received no response.

       Officers recovered a spent shell casing from Mr. Walters's collar, and a live .25

caliber round from the back seat of the Cadillac. Officers located Mrs. Walters's body inside

the house. It was covered in blood and surrounded by more blood on the floor. A shotgun

lay near her feet, and a bloody knife was laying on the floor in the kitchen. Tennis-shoe

type footprints were present on the kitchen floor. The prints did not match the shoes on Mrs.

Walters's body. Autopsies later indicated that Mr. Walters died from a gunshot wound to his




                                              6
head that perforated his spinal cord. Mrs. Walters had a shotgun wound, but she died from a

stab wound that penetrated her heart.

           On February 27, Ms. Cox contacted an attorney. Her attorney subsequently secured

an agreement from the prosecutor that granted Ms. Cox immunity from prosecution in

exchange for her promise to provide truthful testimony against Movant. That same evening,

Ms. Cox led officers to the safe. Along with the safe, the officers found papers bearing Mr.

Walters's name, a bag of quarters, and some loose quarters.

           The police recovered items from a dumpster at Movant's hotel, including a live .25

caliber round, a lease agreement bearing Movant's name, a camouflage coat, gloves, a

partially-full box of .25 caliber ammunition with a black hair inside,7 and another box of .25

caliber ammunition. A search of a storage shed at the condominium where paint was stored

produced black nylon pants and a pair of tennis shoes. Laboratory analysis subsequently

showed that the shoeprints on the kitchen floor of the Walters home were consistent with the

tennis shoes recovered from the shed. A search of Movant's truck yielded some brown

jersey gloves.

           The police interviewed Movant, who initially denied knowing Ms. Cox. He

subsequently admitted that she had accompanied him to his hotel room, but he denied taking

Ms. Cox to the condominiums.

                                        The Post-Conviction Hearing

           The motion court received testimony and exhibits at the evidentiary hearing on

March 21 and 22, 2013, and it held the record open to allow the presentation of additional

evidence by stipulation or agreement. The motion court's findings refer to deposition

testimony given by Mr. Tepikian after March 22nd, and both parties cite this deposition in
7
    Movant presented evidence at trial that the hair belonged to Ms. Cox.


                                                         7
their briefs. The motion court also took judicial notice of the underlying criminal files for

the 1998 and 2006 trials, as well as Movant's first post-conviction hearing held in 2001.

       Ms. Short's opening statement at the second trial included that the evidence would

show that Ms. Cox participated in the murders, Ms. Cox told lies about what had occurred,

witnesses saw Mr. and Mrs. Walters alive after the time Ms. Cox claimed they had been

murdered, a forensic pathologist would place the time of their deaths closer in time to the

time that their bodies were discovered, there were problems with the evidence recovered

from the murder scene and the hotel dumpster, and Movant was in Kansas City from the

afternoon of February 20th until the next day.

                                  Testimony from Ms. Short

       Ms. Short had been "a lead attorney" in the capital office of the public defender's

system before she went into private practice in 2003. As private counsel, she acted as the

lead attorney for Movant at his second trial and was assisted by two attorneys from another

firm, Mr. Proctor and Mr. Tepikian. The trial team included other attorneys and a paralegal

from Messrs. Proctor and Tepikian's firm, and two private investigators. Ms. Short obtained

the files from Movant's first trial, spoke with Movant's counsel from that trial, and

"reviewed the prior trial transcript and whatever reports had been generated by" those who

worked for the defense at Movant's first trial. The trial team also "started [the] discovery

process over again[.]"

       Ms. Short explained that "the theory of [the] defense was that [Movant] was innocent

and that the time of death was inconsistent with the testimony that had been provided by the

main witness, which was [Ms.] Cox." The trial team worked to develop information to




                                                 8
impeach Ms. Cox, and Ms. Short was responsible for cross-examining her at trial.8 Trial

counsel also presented evidence that other people believed they had seen Mr. and Mrs.

Walters alive after the time of death identified by Ms. Cox. The trial team had also

investigated "the alternative theory that somebody else committed the crime." Mr. Smith

was of interest to the trial team, but they did not have anything "definitive" like "a

fingerprint, DNA, [or] an eyewitness" that would suggest that he had committed the

murders.

        Ms. Short recalled that the Whittles were siblings, and she thought that Ms. Whittle

would be "overall probably the more credible" witness compared to Mr. Whittle, who was in

custody. Ms. Short thought that someone from the trial team went to see Mr. Whittle, and

Ms. Whittle had previously executed an affidavit for a defense investigator. While Ms.

Short thought that Ms. Whittle "had information that was important," she also thought that a

witness's credibility was important. Ms. Short attended a pretrial interview of Ms. Whittle

with one of the investigators, and she subpoenaed Ms. Whittle for trial. When Ms. Whittle

arrived at the courthouse for trial, it appeared to Ms. Short that Ms. Whittle "had been

drinking[.]" Ms. Short could smell alcohol, and she decided not to call Ms. Whittle as a

witness.

                                     Testimony from Mr. Grothaus

        Dan Grothaus worked as a private investigator on Movant's case beginning in 1998.

Mr. Grothaus had been unsuccessful in his attempt to relocate Ms. Whittle for purposes of

Movant's first trial, but he found her again before the second trial. Ms. Short and Mr.

Grothaus met with Ms. Whittle in March 2006, and they discussed the fact that Ms. Whittle


8
 Ms. Short's cross-examination of Ms. Cox consumed over 205 pages of transcript, a figure that includes
objections and matters addressed by the trial court.


                                                     9
had been in prison and had a "history with drugs and alcohol." Ms. Whittle was not

available to testify at the evidentiary hearing; a death certificate indicated that she had died

in 2007.

                                 Testimony from Mr. Tepikian

       Mr. Tepikian testified via deposition that when he became involved in the case after

the first trial, the trial team "wanted to reevaluate the whole case[,]" and they identified

people to be re-interviewed. In addition to receiving files produced by Movant's former

counsel, the trial team received and reviewed files that Movant "had put together himself."

They also requested "a complete file" from the State. The time of death was developed as a

"major theory of the case" because there were witnesses who "claimed to have seen [Mr. and

Mrs. Walters] alive after the time period when Ms. Cox claimed that [Movant] had killed

them." The trial team wanted to show that the murders happened "on the Friday" that

Movant was in Kansas City. Another major defense strategy was to "discredit the testimony

of Ms. Cox and raise issues related to her involvement . . . in the murders[.]" "[I]f her story

was not credible, then certainly that would've bolstered the additional testimony of the

disinterested witnesses that presumably had seen [Mr. and Mrs. Walters] . . . . [c]oupled with

[Movant's] not being in the area." The trial team also focused on whether the search of the

hotel dumpster "was done appropriately" in an attempt to show that the evidence located

there could have been "left by others or contaminated[.]"

       The trial team also discussed whether a third party had committed the murders, and

they "really looked at everything that was going on in Camden County around that time[.]"

They knew that Mr. Smith had been a person of interest to law enforcement before Ms. Cox

came forward, and they "tried to run that to ground as best [they] could." They considered




                                               10
whether there were any connections between Mr. Smith, Phillip Dayton, and Ms. Cox. Mr.

Tepikian recalled that the State's motion in limine to keep out evidence about whether

someone else committed the crime had been overruled, and he understood that trial counsel

could have presented such evidence. But the trial team also had to consider whether doing

so would have "been consistent with what [they] were doing with regard to the other defense

approach in the case."

       The trial team was not "able to catch up with [Mr.] Smith and talk with him." The

trial team did interview Mr. Dayton "at a correctional facility outside of Springfield." Mr.

Dayton was "likely . . . the person that needed to be called to support [Mr.] Smith doing the

crime[,]" but there were concerns about Mr. Dayton's credibility. Mr. Tepikian testified that

trial counsel and Movant concluded that they "had a better case putting together with regard

to Ms. Cox and the challenges on time of death and when [Mr. and Mrs.] Walters were seen

alive as opposed to also putting out [that] another person might've done it." Trial counsel

"put forth the defense strategy [they] felt had the best chance of success at trial[.]"

       Although Mr. Tepikian never met with the Whittles, he understood that Ms. Whittle

had said that Ms. "Cox had told her that it was not [Movant] that committed these

murders[.]" He did not recall "the circumstances related to [Mr. Whittle,]" but he thought

that there were credibility issues as to both of the Whittles. Ms. Whittle appeared at the

courthouse, but, after Ms. Short reported that Ms. Whittle "was drunk and smelled of

liquor[,]" the trial team decided not to call her as a witness. While it might have been

possible to call Ms. Whittle as a witness during the next day of trial, they did not consider

doing so because "there were question marks as to whether [they] called her in the first




                                               11
place." The trial team was concerned about "how her credibility would be challenged on

[c]ross [e]xamination in an aggressive [c]ross."

       Mr. Tepikian saw Ms. Short's cross-examination of Ms. Cox, which lasted "at least a

full day, if not a little longer." Mr. Tepikian thought that Ms. Short's cross-examination

achieved everything the trial team had hoped to achieve.

                                 Testimony from Mr. Proctor

       Mr. Proctor testified that he worked on Movant's case with "a core team of probably

seven or eight people, most of whom were attorneys[.]" He reviewed the materials from

Movant's first trial, its appeal, and the related post-conviction proceedings. Mr. Proctor

"went through the files alphabetically, started with A, there was [sic] so many, and just went

through them[.]" Trial counsel developed "many" defense theories, including that Ms. Cox

was not credible and that the time of death did not match her testimony. Mr. Proctor thought

that while the outcome of the trial "did not work out" as hoped, Ms. Short's cross-

examination of Ms. Cox at trial "had gone very well[,]" and Ms. Cox "was literally rocking

back and forth, based upon the points that Ms. [Short] had made[.]"

       The defense that someone else had committed the crimes was discussed by the trial

team based on "[e]very theory you can imagine[,]" and they "spent a lot of time talking

about those issues." This potential defense was "discussed . . . directly with [Movant] on

multiple occasions[,] and [it was] decided as a matter of trial strategy that that would not be

an effective means of handling this case." The decision was unanimous and it included

Movant. Mr. Proctor was concerned that what the witnesses would say at trial "might not

even be consistent with what they told [the trial team]." The trial team decided that their

"other theories were the dominant ones and had the most chance of success and [they]




                                              12
frankly didn't really believe at the end of the day that putting on people like that were going

to advance the ball and might actually cause [them] to suffer a credibility hit." Mr. Proctor

thought it would be "a terrible way to proceed" to put "people with some tenuous alleged tie

with the case . . . on the witness stand[,]" and he believed that presenting multiple theories

could weaken their defense.

       Mr. Proctor recalled having information in the files on Mr. Smith -- including

information about pistols -- and having discussed Mr. Smith as a possible suspect. Mr.

Proctor understood Mr. Dayton to be an acquaintance of Mr. Smith. Mr. Proctor said that

Mr. Dayton's testimony from the first trial and post-conviction hearing was available to Mr.

Proctor before Movant's second trial, and Mr. Proctor interviewed Mr. Dayton. In

considering whether to call Mr. Dayton as a witness, Mr. Proctor's "impression was [that]

there was no way ever [he] would put this guy on the stand." Mr. Proctor "kn[e]w he wasn't

credible because he lied to [them] during the entire interview."

       Concerning the Whittles, Mr. Proctor recalled that the "gist" of information from at

least one of them was that Ms. Cox had said that Movant was not involved in the murders.

                                 The Motion Court's Findings

       The motion court found that "[n]one of the witnesses called by Movant had any

personal knowledge of [Mr.] Smith murdering [Mr. and Mrs. Walters] nor could they place

him at the crime scene at any relevant time." The motion court also found that evidence

about Mr. Smith would have increased the chance of a failed defense because "presenting

weak evidence of an alternative suspect would have made the State's evidence against

Movant seem stronger by comparison." The motion court found that not pursuing the

defense that Mr. Smith committed the murders was "reasonable and demonstrate[d] that trial




                                               13
counsel acted competently on this issue." Additionally, the motion court found that

"Movant presented no evidence of . . . a direct act connecting [Mr.] Smith to the murder of

[Mr. and Mrs. Walters]." Therefore "none of Movant's proffered evidence attempting to

blame [Mr.] Smith for the murder[s] . . . would have been admissible" and "[c]ounsel is not

ineffective for failing to present evidence that is inadmissible. Finally, the motion court

found that "there is no reasonable probability that presentation of [this] evidence would have

resulted in an acquittal for Movant[.]"

       Regarding Mr. and Ms. Whittle, the motion court found that trial counsel was "not

ineffective for failing to call" these witnesses. The motion court found that Mr. Whittle was

"not credible" and that "trial [counsel] had serious doubts about the credibility of" the

Whittles. Further, it found reasonable the decision "not to call [Ms. Whittle] as a witness

when she appeared to have been drinking and smelled of alcohol." The motion court found

that the strategy of discrediting Ms. Cox was reasonable and it was "employed ably and

effectively." The motion court also found "no reasonable probability that calling [the

Whittles] would have resulted in an acquittal for Movant."

       This appeal timely followed.

                                           Analysis

                       Point I – Evidence of Mr. Smith as the Murderer

       Movant's first point contends trial counsel was ineffective for "failing to adduce

evidence that [Mr.] Smith" committed the murders, and the failure to offer this "evidence"

was prejudicial to him because had such "evidence" been presented, "a reasonable

probability exists that the result of [Movant's] trial would have been different." Movant's

point is deficient in that it does not identify the "evidence" showing that Mr. Smith




                                               14
committed the murders. Nonetheless, an ex gratia review of the "evidence" cited in the

argument that follows the deficient point reveals no clear error by the motion court.

         Movant relies on the following evidence adduced at the evidentiary hearing. A now-

retired Camden County Sheriff's detective, Richard L. Dryer, had followed up on the theft of

two guns in January 1997 from Gary Anderson's home committed by Kenneth Palmer and

Brian Mummert. Detective Dryer testified that these men could not identify a photo of Mr.

Smith, but they did identify Mr. Dayton as one of two individuals who in turn received the

guns from them. Gary Anderson testified that the two guns were .25 caliber pistols made by

Sundance Industries, and a law enforcement report identified the serial numbers of the guns.

Mr. Palmer testified that he and Mr. Mummert9 stole two .25 caliber hand-guns from Mr.

Anderson's home, and they later provided them to Mr. Dayton and Mr. Smith.

         Mr. Dayton testified from prison via deposition that he and Mr. Smith obtained "two

25 automatics" from some "kids[,]" and both of the guns "ended up with Kevin[.]" He was

not with Mr. Smith from February 19-23, 1997, and he had no personal knowledge of what

Mr. Smith was doing at that time. Before that time, possibly in January 1997, he went with

Mr. Smith two or three times to look at a house on Highway 7 outside of Greenview that Mr.

Smith was thinking of burglarizing, and he saw that there was a car for sale in the yard. Mr.

Dayton believed that Mr. Smith "had some inside information that some people [at the

house] had some money or something[.]" Mr. Dayton identified a photograph of the Walters

house as depicting the house that he had described, but he stated that he thought the porch

was on the front of the house and that its driveway was longer. In looking at another


9
  Mr. Mummert testified in a deposition about the theft of the guns. Three reports associated with Mr.
Mummert were also admitted into evidence, but -- contrary to the summary in Movant's brief -- Mr. Mummert
did not identify Mr. Smith in any of the exhibits filed with this court and cited in Movant's brief as one of the
individuals that received the guns.


                                                       15
photograph of the Walters house, Mr. Dayton said "it could or could not be the house" that

he saw with Mr. Smith. Mr. Dayton acknowledged meeting Movant in the Camden County

Jail at "the end of 96 or 97."

       A deposition of Barbara Reeder taken in prison in 2001 was admitted into evidence,

along with a 2008 death certificate for Ms. Reeder. Ms. Reeder testified that she had seen a

woman she later learned to be Ms. Cox with Mr. Smith on several occasions. The transcript

of the testimony of William Frederick Moss from the first post-conviction proceedings was

also admitted into evidence, along with a 2008 death certificate for Mr. Moss. Mr. Moss

had testified that in early January 1997, Mr. Dayton, accompanied by Mr. Smith, brought

some things for Mr. Moss to hold, including "a little .25 with a red laser sight[.]" Mr.

Dayton came back later and retrieved the gun. Angelia Moss testified at the evidentiary

hearing that she recalled an occasion when Mr. Smith and Mr. Dayton came to see Mr.

Moss. They had a weapon with "a red laser light[,]" and she "[k]inda" remembered either

Mr. Dayton or Mr. Smith asking to borrow a ski mask.

       Kevin Nelson testified that Mr. Smith provided him with one .25 caliber handgun in

January 1997, and he provided a second one of the same caliber "in February or March of

1997[.]" Mr. Nelson thought that both guns were in his house at the time his "house caught

on fire" in March 1997, but the police recovered only one of the two guns.

       A Sundance Industries .25 caliber handgun with a serial number matching one taken

from Mr. Anderson's house was examined by Kathleen Green, a criminalist for the Missouri

State Highway Patrol Crime Laboratory. Her work included the examination of a bullet

recovered from Mr. Walters, along with an associated cartridge. Ms. Green eliminated the

gun she evaluated as having been used to murder Mr. Walters. Ms. Green thought that




                                              16
another gun of the same make and model could have similar characteristics, but she could

not eliminate any gun without examining it.

       Based on the foregoing evidence, Movant argues that "[t]here was no reasonable

reason for not presenting evidence pointing to [Mr.] Smith" as the person who had killed

Mr. and Mrs. Walters. We disagree.

       "[F]or trial strategy to be the basis for denying postconviction relief the strategy must

be reasonable." State v. Hamilton, 871 S.W.2d 31, 34 (Mo. App. W.D. 1993). "To hold

otherwise would be to say that any decision of trial counsel no matter how ill-advised could

not constitute ineffective assistance." Johnson v. State, 125 S.W.3d 872, 876 (Mo. App.

S.D. 2003). At the same time, "[c]ounsel is allowed wide latitude in conducting a defense

and may use his best judgment in matters of trial strategy[,]" id., and "strategic choices made

after thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable[.]" Strickland, 466 U.S. at 690; see also Johnson v. State, 406 S.W.3d
892, 900 (Mo. banc 2013). This is because "[i]t is all too tempting for a defendant to

second-guess counsel's assistance after conviction or adverse sentence, and it is all too easy

for a court, examining counsel's defense after it has proved unsuccessful, to conclude that a

particular act or omission of counsel was unreasonable." Strickland, 466 U.S. at 689.

"Reasonable trial strategy does not become ineffective assistance of counsel because it did

not work as hoped." State v. Johnston, 957 S.W.2d 734, 755 (Mo. banc 1997).

       Here, as the motion court found, the evidence presented by Movant did not include a

witness with "any personal knowledge of [Mr.] Smith murdering [Mr. and Mrs. Walters] nor

could [a witness] place him at the crime scene at any relevant time." Ms. Short, Mr. Proctor,

and Mr. Tepikian each testified that they investigated and considered the defense that Mr.




                                              17
Smith was the murderer. Mr. Proctor and Mr. Tepikian each recalled discussing the theory

with Movant, and the idea was ultimately rejected. Ms. Short recognized that they did not

have anything "definitive" like "a fingerprint, DNA, [or] an eyewitness" connecting Mr.

Smith with the murders. Mr. Proctor reasoned that it was "terrible" to put on witnesses who

had "some tenuous alleged tie with the case"; there was a concern that some witnesses

would not testify consistently and the defense could thereby "suffer a credibility hit"; Mr.

Dayton, in particular, was not considered credible enough to put on the stand because he had

not been truthful in his pretrial interview; the other defense theories had a greater chance of

success; and presenting multiple theories to the jury could weaken the defense. Likewise,

Mr. Tepikian did not think that presenting Mr. Smith as the murderer was "consistent with

what we thought was the best approach for the defense." Doing so would have also required

calling Mr. Dayton, who was not regarded by Mr. Tepikian as a credible witness.

       The defense theory trial counsel chose to present after their investigation "was that

[Movant] was innocent and that the time of death was inconsistent with the testimony that

had been provided by . . . [Ms.] Cox." The defense made use of witnesses who said they had

seen Mr. and Mrs. Walters "alive after the time period when Ms. Cox claimed that [Movant]

had killed them." Coupled with this evidence was an attempt to discredit Ms. Cox and

question her "involvement . . . in the murders[.]" Additionally, trial counsel attempted to

show that the evidence taken from the dumpster could have been "left by others or

contaminated[.]"

       The motion court did not clearly err in finding trial counsel's strategy reasonable.

Trial counsel chose not to present a defense that they regarded as weaker than their other

defenses and would involve presenting a witness they did not regarded as credible. As the




                                               18
motion court observed, presenting such a defense would have actually "made the State's

evidence against Movant seem stronger by comparison." None of the evidence cited by

Movant placed Mr. Smith at the crime scene at the time of the murders. The absence of

such evidence would have emphasized the significance of the tennis shoe-like print on the

kitchen floor that was consistent with the tennis shoes recovered (along with black nylon

pants) from the condominium storage shed after the custodian had seen Movant on the

morning of February 20 wearing silky nylon pants. The criminalist's testimony excluding

the .25 caliber handgun possibly associated with Mr. Smith as one of the murder weapons

also supported trial counsel's strategy of focusing on the weaknesses in the State's case

instead of trying to prove someone else's guilt by the use of even weaker evidence.

       Because the motion court did not clearly err in finding that Movant failed to prove

deficient performance, our inquiry ends. Zink, 278 S.W.3d at 175. Point I fails.

                     Point II – Evidence Regarding Mr. and Ms. Whittle

       Point II contends Movant received ineffective assistance of counsel when Mr. and

Ms. Whittle were not called as witnesses because their "testimony would have supported

[Movant's] defense by contradicting the trial testimony of [Ms. Cox] and by establishing that

other persons had committed the murders, not [Movant]." Movant argues that trial "counsel

acknowledged that the Whittles' testimony was important[,]" and "[t]here was no sound

reason under the circumstances of [Movant's] case for [trial] counsel to have not presented

the Whittles' testimony to the jury." We disagree.

       The evidence presented by Movant on this issue included Mr. Grothaus's testimony

that Ms. Whittle informed him in the fall of 1998 that Ms. Cox had spoken to her about the

murders. Ms. Whittle had provided an affidavit before her death, and it was admitted at the




                                              19
evidentiary hearing as Exhibit 20. Ms. Whittle affied that Ms. Cox told her at a "Jiffy Stop"

in February 1997 that she had "witnessed a murder of a man[.]" Ms. Cox allegedly said that

two men were involved, one of whom shot the victim in the head, and Ms. Whittle recalled

the names of the men as "Brian Somebody, and Eric Somebody maybe." Ms. Cox's affidavit

did not identify Movant as one of the two men.

        Mr. Whittle's February 2013 deposition was admitted as Exhibit 1. In it, he

acknowledged that he was in prison in connection with a firearm offense and that he had

"other prior convictions" for "kidnapping, robbery, assault, manufacturing

[methamphetamine], possession of [stolen] firearms[,] . . . . child endangerment, [and] sales

of cocaine." Mr. Whittle stated that he had never met Ms. Cox before late 1997 or 1998, but

after he met her, Ms. Cox told him that "[t]hey told [her] that if [she] testif[ies] that

[Movant] killed these people, then they would drop charges on [her] boyfriend and let him

out of the county jail. And that they would give her immunity so she wouldn't be charged

with accessory to murder, or anything like that." Alan Fair was Ms. Cox's boyfriend. Mr.

Whittle said he was "called to testify at that trial" in 1998, but he was unaware that a retrial

had occurred in 2006. Later in his deposition, he stated that he had never testified in court

about the matter.

        Mr. Whittle testified that he had provided an affidavit in 2000, and "they" did not put

in it that Ms. Cox "admitted that there were two other guys with her and her boyfriend that

done this robbery." Mr. Whittle's affidavit was also admitted at the evidentiary hearing as

Exhibit 2. It stated that Ms. Cox "inferred that it was two other men by the name of Bryan

and Eric, that [Ms. Cox] was with" when Mr. and Mrs. Walters were murdered. Later in the

deposition, Mr. Whittle said that "[t]he only thing they left out is that I said that [Mr.] Fair




                                                20
was with them." Despite this alleged defect, Mr. Whittle signed the affidavit without having

the omitted information included. According to Mr. Whittle, he talked about the matter with

Ms. Whittle. Ms. Whittle told him that Ms. Cox "told her that her boyfriend, [Mr. Fair], had

killed the people."

       Mr. Whittle stated that he first met Movant in prison "[p]robably in '80" but he

"probably had two conversations with him in all of [his] life. Three at the most. [They]

would say hi. Hey, what's up? That kind of stuff. [Mr. Whittle] wouldn't call that a

conversation." The affidavit, however, stated that he had "known [Movant] for about 25

years. [Mr. Whittle] had worked with him on several occasions." In contrast, Mr. Whittle

denied in his deposition that he had ever worked with Movant, and he testified that he

"didn't personally know [Movant]." Despite that denial, he subsequently provided details

about Movant, including his prison sentences, his criminal offenses, that he worked for a

construction company, his inclination to "have a good time[,]" and his inability to finish a

job because of his drinking.

       "If counsel believes that the witness's testimony would not unqualifiedly support the

defense, the decision of whether to call the witness is a matter of trial strategy that will not

support a finding of ineffective assistance of counsel." State v. Johnson, 901 S.W.2d 60, 63

(Mo. banc 1995). Witness credibility may be considered in evaluating whether a decision

against calling a witness was a reasonable trial strategy. See Barton v. State, 432 S.W.3d
741, 751 (Mo. banc 2014) (movant did not overcome the presumption of reasonable trial

strategy where the credibility of the witness not called "certainly would have been an issue"

and a different reasonable strategy was employed); State v. Johnson, 943 S.W.2d 285, 292

(Mo. App. E.D. 1997) (evidence that a witness was not regarded as credible by defense




                                               21
counsel supported the finding that not calling the witness "was an exercise of reasonable

trial strategy").

        At the evidentiary hearing, Ms. Short recalled that Ms. Whittle seemed "more

credible" than Mr. Whittle. But when Ms. Whittle came to court appearing as she had been

drinking and smelling of alcohol, trial counsel decided that they would not call her as a

witness. Even though Ms. Whittle could have been brought back to court the following day

-- when she might or might not have appeared in a better state -- Mr. Tepikian recalled that

trial counsel questioned whether they should have even "called her in the first place"

because they were concerned that she would not appear credible after "an aggressive

[c]ross[-]examination]." While Ms. Short thought Ms. Whittle's testimony was important,

she also thought it important that Ms. Whittle appear credible to the jury, and Mr. Grothaus

had testified that Ms. Whittle had a criminal history of her own, including a "history with

drugs and alcohol." Ms. Whittle's credibility appeared in further doubt due to the condition

in which she arrived at court. Based on this evidence, the motion court could rightly find

that trial counsel's decision not to call her as a witness constituted reasonable trial strategy,

especially when other reasonable trial strategies remained available and were pursued.

        Mr. Tepikian did not remember "the circumstances related to [Mr. Whittle,]" but he

recalled that both of the Whittles had credibility issues. The motion court found that Mr.

Whittle was "not credible." Mr. Whittle acknowledged at least eight criminal convictions,

and his sworn testimony was internally inconsistent.

        The motion court did not clearly err in: (1) sharing trial counsel's belief that Mr.

Whittle was not credible; (2) finding that trial counsel's decision not to call Ms. Whittle as a

witness after she came to court smelling of alcohol and appearing as though she had been




                                                22
drinking was not unreasonable; and (3) finding that trial counsel was not ineffective by

choosing not to call either of them as a witness at Movant's trial.

       When strategic decisions are made by defense counsel after the law and relevant

facts concerning plausible options are considered, they "are virtually unchallengeable[.]"

Strickland, 466 U.S. at 690; Johnson, 406 S.W.3d at 900. Point II also fails, and the denial

of post-conviction relief is affirmed.


DON E. BURRELL, J. - OPINION AUTHOR

MARY W. SHEFFIELD, P.J. - CONCURS

GARY W. LYNCH, J. - CONCURS




                                               23